                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON


UNITED STATES OF AMERICA


v.                                         CRIMINAL NO.            2:20-cr-00054


NEDELTCHO VLADIMIROV



                       RESPONSE OF THE UNITED STATES
                   TO DEFENDANT’S MOTION IN LIMINE NO. 4

       The United States of America offers the following response to

Defendant’s Motion in Limine No. 4 (exclusion of testimony of

banker’s testimony concerning purpose of transactions) (ECF 82).

       Defendant    requests      an    order   limiting     the    United   States’

ability to enter conclusory statements by bankers into evidence

that certain financial transactions conducted by the Defendant

were for the purpose of money laundering.                ECF 82.     As an initial

matter, the United States does not intend to ask a banker to opine

on the purpose behind any financial transaction by Defendant.

       The United States expects that the evidence at trial will be

that   Defendant     sold   the    stolen       items   he   purchased    from   the

shoplifters and other witnesses on eBay.                 The eBay records will

show that the same types of items sold by the shoplifters were

listed      for        sale        on       Defendant’s            eBay      account

(“nedined@hotmail.com”).           Records will show that the items sold
by Defendant were paid for using PayPal, an online payment system,

and the profit posted to a PayPal account registered to Defendant.

The proceeds from eBay were then transferred from Paypal to

Defendant’s City National Bank checking account (xxx8889).                     From

2016-2020, Defendant routinely transferred money from his City

National Bank checking account (xxx8889) to a City National Bank

savings account (xxx4623).      During the same time period, Defendant

routinely withdrew cash from his City National Bank checking

account (xxx8889).

     The United States further expects that bank records will show

the following: in the months leading up to July 2019, more than

$10,000 in deposits were made from Paypal into Defendant’s City

National Bank checking account (xxx8889).                    In the same time

period, more than $10,000 was transferred from Defendant’s City

National   Bank   checking   account       (xxx8889)    to    Defendant’s      City

National   Bank   savings    account       (xxx4623).        On   July   8,   2019,

Defendant transferred $155,000 from his City National Bank savings

account (xxx4623) to his City National Bank checking account

(xxx8889).    On the same date, Defendant then wrote a personal

check (#1045) for $155,000 from his City National Bank checking

account (xxx8889) and deposited it into his JPMorgan Chase Bank

account (xxx8197). On July 23, 2019, Defendant then transferred

$153,000 from his JPMorgan Chase Bank account (xxx8197) to First
                                       2
Investment Bank in Bulgaria.

     The United States expects that Financial Analyst Stephen

Rowley will testify as to his examination of the records produced

by City National Bank and JPMorgan Chase Bank in this case and

information contained within those records (bank statements).

This testimony will consist of what the witness observed when he

examined the information contained within the records.

     To the extent that any question arguably asks for an opinion1

as to what is contained within the bank records, this factual

information will not extend beyond what a common user of banks

would know, and thus is not expert testimony.      Federal Rule of

Evidence 701 provides for the admission of lay opinion testimony

that is “(a) rationally based on the witness’s perception; (b)

helpful to clearly understanding the witness’s testimony or to

determining a fact in issue; and (c) not based on scientific,

technical, or other specialized knowledge [for which an expert

would be required].”   Fed. R. Evid. 701.    The first requirement

is satisfied when the witness has first-hand knowledge of the

matter about which he is testifying.    See United States v. Rea,

958 F.2d 1206, 1215 (2d Cir. 1992).         The second requirement


     1 The United States does not intend to ask Mr. Rowley to opine
that the purpose behind any particular transaction was money
laundering—this will be reserved for counsel for the United States
in closing argument.
                                 3
prohibits testimony on “meaningless assertions which amount to

little more than choosing up sides.”        Fed. R. Evid. 701, Advisory

Committee Note (1972).      As to the third requirement, a witness may

provide lay opinion testimony about a subject matter as long as

the testimony does not require specialized or technical knowledge.

See Donlin v. Philips Lighting N. Am. Corp., 581 F.3d 73, 81 (3d

Cir. 2009).

       “Lay and expert testimony are distinguishable in that ‘lay

testimony results from a process of reasoning familiar in everyday

life, while expert testimony results from a process of reasoning

which can be mastered only by specialists in the field.’” United

States v. Thompson, 393 F. App’x 852, 858 (3d Cir. 2010) (quoting

Fed.   R.   Evid.   701   Advisory   Committee’s   Notes   (2000)).   The

reasoning required to arrive at these opinions is not reasoning

learned through specialized training or mastery in a field.            It

is common, everyday reasoning that anyone could apply to their

work experiences.         Their explanations and interpretations are

those that “an untrained layman could . . . make if perceiving the

same acts or events.”      United States v. Peoples, 250 F.3d 630, 641

(8th Cir. 2001).      “Rule 701 does not prohibit lay witnesses from

testifying based on particularized knowledge gained from their own

personal experiences.”       United States v. Hill, 643 F.3d 807, 841

(11th Cir. 2011).
                                      4
     Therefore, Mr. Rowley can testify about the contents of the

bank records without being qualified as an expert witness.

                             CONCLUSION

     The United States respectfully requests that the Court deny

Defendant’s Motion in Limine No. 4 (exclusion of testimony of

banker’s testimony concerning purpose of transactions) (ECF 82).

                               Respectfully submitted,

                               LISA G. JOHNSTON
                               Acting United States Attorney

                       By:
                               /s/Andrew J. Tessman
                               ANDREW J. TESSMAN
                               Assistant United States Attorney
                               WV State Bar No. 13734
                               300 Virginia Street, East
                               Room 4000
                               Charleston, WV 25301
                               Telephone: 304-345-2200
                               Fax: 304-347-5104
                               E-mail: andrew.tessman@usdoj.gov


                               /s/Erik S. Goes
                               ERIK S. GOES
                               Assistant United States Attorney
                               WV Bar No. 6893
                               300 Virginia Street, East
                               Room 4000
                               Charleston, WV 25301
                               Telephone: 304-345-2200
                               Fax: 304-347-5104
                               E-mail: erik.goes@usdoj.gov




                                 5
                     CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “RESPONSE OF THE

UNITED STATES TO DEFENDANT’S MOTION IN LIMINE NO. 4,” has been

electronically filed and service has been made on opposing counsel

by virtue of such electronic filing this 6th day of July, 2021 to:

                     Timothy J. LaFon
                     CICCARELLO DELGIUDICE & LAFON
                     1219 Virginia Street, East, Suite 100
                     Charleston, WV 25301
                     E-mail: tlafon@cdlwv.com




                              /s/Andrew J. Tessman
                              ANDREW J. TESSMAN
                              Assistant United States Attorney
                              WV State Bar No. 13734
                              300 Virginia Street, East
                              Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              E-mail: andrew.tessman@usdoj.gov


                              /s/Erik S. Goes
                              ERIK S. GOES
                              Assistant United States Attorney
                              WV Bar No. 6893
                              300 Virginia Street, East
                              Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              E-mail: erik.goes@usdoj.gov




                                6
